OPINION OF THE COURT
Per Curiam.
Robert H. Sedrish has submitted an affidavit, dated June 13, 1996, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Sedrish was admitted to the practice of law by the Appellate Division of the Supreme *343Court in the Second Judicial Department, on June 12, 1985, under the name Robert Howard Sedrish.
Mr. Sedrish acknowledges that he is the subject of an investigation by the Grievance Committee for the Ninth Judicial District into various allegations of professional misconduct concerning his engaging in conduct that is prejudicial to the administration of justice, his mishandling of clients’ funds, his failure to maintain a duly constituted escrow account, and his failure to cooperate with the Grievance Committee.
Mr. Sedrish indicates that he proffers his resignation freely and voluntarily, free from coercion and duress, and is fully aware of the implications of submitting his resignation. He concedes that if charges were predicated upon the above-mentioned allegations, he could not successfully defend himself on the merits against such charges.
Mr. Sedrish’s proffered resignation expressly states his awareness that any order permitting him to resign could require him to make monetary restitution to any persons whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection for same. Mr. Sedrish is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him and he specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Counsel for the Grievance Committee has recommended that the Court accept the proffered resignation. Under the circumstances, the resignation of Robert H. Sedrish as a member of the Bar is accepted and directed to be filed. Accordingly, Robert H. Sedrish is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and Joy, JJ., concur.
Ordered that the resignation of Robert H. Sedrish is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Robert H. Sedrish, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Robert H. Sedrish shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
*344Ordered that pursuant to Judiciary Law § 90, effective immediately, Robert H. Sedrish is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.